         Case 2:20-cr-00055-GJP Document 60 Filed 08/19/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                           CRIMINAL ACTION
        v.
                                                           NO. 20-0055
 KYLE PAINE


PAPPERT, J.                                                             August 19, 2021

                                   MEMORANDUM

      The Government charged Kyle Paine by indictment with: (1) using the Internet

to entice a minor, and attempt to entice a minor, to engage in sexual conduct in

violation of 18 U.S.C. § 2422(b); (2) transferring and attempting to transfer obscene

material to a minor in violation of 18 U.S.C. § 1470; and (3) possessing child

pornography in violation of 18 U.S.C. § 2252(a)(4)(B), (b)(2). The Government filed a

Motion in Limine to introduce “prior acts” evidence against Paine at trial. Having

considered the evidence and the parties’ briefing, the Court grants the Motion.

                                            I

                                            A

      The Court recently recited most of the relevant facts in this case—as the parties

have presented them so far—in its Memorandum Opinion denying Paine’s Motion to

Suppress. (ECF 58.) Particularly relevant here are the facts regarding Paine’s alleged

2015 communications and sexual contact with a 15-year-old girl from West Virginia.

(Gov’t Mot. in Limine 4–7, ECF 50.) The Government wishes to introduce evidence at

trial showing the following.

      In 2015, when Paine was 22-years-old, he formed an online relationship with a




                                            1
         Case 2:20-cr-00055-GJP Document 60 Filed 08/19/21 Page 2 of 8




15-year-old girl from West Virginia. (Id. at 4.) Around 6:00 a.m. on December 23, 2015,

the girl’s mother discovered that she was missing from their home. (Id. at 5.) Paine

sent the mother a text message saying the girl was with him at his home in Langhorne,

Pennsylvania, roughly 330 miles away. (Id.) The mother reported the girl missing and

the West Virginia State Police contacted the Middletown Township Police Department

to go to Paine’s house and take the girl into protective custody. (Id.) When the officers

arrived, Paine told them he and the girl were “just friends” and he had picked her up

overnight because she and her parents were fighting. (Id.) The girl told officers that

Paine “instructed her to ‘take all of the blame for her running away.’” (Id.) She also

said that she willingly left her home with Paine and his father—who drove Paine to

West Virginia—but changed her mind during the trip and asked to go home. (Id.)

Paine and his father refused to turn around. (Id.) The girl’s parents told the West

Virginia State Police they did not want to press criminal charges against Paine and the

police closed the case without further investigation. (Id.)

       The FBI learned of this incident in 2019 and sent a Child Adolescent Forensic

Interviewer to speak with the girl. (Id. at 6.) She said she met Paine online when she

was 14-years-old and he was 21-years-old. (Id.) They communicated for about eight

months before the December incident. (Id.) Paine reportedly asked the girl many times

for pornographic images of herself, including images of her vagina. (Id.) Although the

girl claimed she never sent the images, she admitted to watching adult pornography

with Paine online. (Id.) She also said Paine sent her images and videos of himself

“masturbating and with his penis exposed.” (Id.) The girl remembers fighting with her

parents in December of 2015 and Paine offering to pick her up and bring her to




                                            2
          Case 2:20-cr-00055-GJP Document 60 Filed 08/19/21 Page 3 of 8




Pennsylvania. (Id.) Paine told the girl he expected to “get something” for his efforts,

which the girl understood to mean “that he wanted to ‘have a baby together.’” (Id.)

        The girl remembered Paine and his father arriving at her home late at night.

(Id.) Paine’s father drove and Paine sat with the girl in the back seat. (Id. at 7.)

During the trip, Paine whispered to the girl that he could not wait to get home and

have sex with her. (Id.) Once they arrived in Pennsylvania, Paine took the girl to the

bathroom “where he engaged in sexual contact with her.” (Id.) They also had sex in

Paine’s bedroom. (Id.)

        The Government claims Skype and Facebook chats from 2015 corroborate this

version of events. In those communications, Paine discussed the girl with others,

telling them that he intended to marry and have a baby with her. (Id.) He also

discussed having sexual contact with the girl and shared non-graphic images of her.

(Id.)

                                              B

        The Government contends evidence of Paine’s conduct in 2015 “demonstrates

that [he] had a longstanding sexual interest in children and that he was willing to

travel to engage in ‘hands on’ sexual offenses against a minor victim, and is therefore

probative of his intent, motive, identity, and absence of mistake in committing the

charged offenses.” (Id. at 9.) It also anticipates this evidence will help rebut potential

defenses, such as fantasy. (Id. at 7.) Moreover, the Government argues this evidence

presents little risk of unfair prejudice. (Id. at 12–15.)

        Paine counters that this evidence “do[es] not provide any inference that leads to

the charges in the Indictment, nor serve[] any purpose other that [sic] to suggest that




                                              3
         Case 2:20-cr-00055-GJP Document 60 Filed 08/19/21 Page 4 of 8




[Paine] has a propensity to pursue underage girls.” (Resp. to Mot. in Limine 4, ECF

51.) He also minimizes his involvement in the 2015 incident—noting that he was

merely a passenger in the car used to pick up the girl—and attacks the credibility of the

girl and overall veracity of the Government’s version of events. (Id. at 3–5.) And he

argues that the risk of unfair prejudice substantially outweighs the probative value of

these past acts. (Id. at 5.)

                                             II

                                             A

       Courts may admit prior bad acts as intrinsic or extrinsic evidence. See United

States v. Green, 617 F.3d 233, 245 (3d Cir. 2010). Evidence is intrinsic, and not subject

to Federal Rule of Evidence 404(b), only if it directly proves the charged offense or if the

“uncharged acts [are] performed contemporaneously with the charged crime [and] they

facilitate that commission of the charged crime.” Id. at 248–49.

       Courts analyze extrinsic prior act evidence under Rule 404(b), which prohibits

evidence of “a crime, wrong, or other act” used “to prove a person’s character in order to

show that on a particular occasion the person acted in accordance with the character.”

Fed. R. Evid. 404(b)(1). This evidence “may be admissible for another purpose, such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). The “permitted uses” of prior act

evidence set forth in Rule 404(b)(2) are treated like exceptions to 404(b)(1)’s “prohibited

uses,” and “the party seeking to admit evidence under 404(b)(2) bears the burden of

demonstrating its applicability.” United States v. Caldwell, 760 F.3d 267, 276 (3d Cir.

2014); see also id. (“Rule 404(b) is a rule of general exclusion, and carries with it no




                                              4
         Case 2:20-cr-00055-GJP Document 60 Filed 08/19/21 Page 5 of 8




presumption of admissibility.”) (internal quotations and citation omitted). “Rule 404(b)

must be applied with careful precision, and . . . evidence of a defendant’s prior bad acts

is not to be admitted unless both the proponent and the District Court plainly identify a

proper, non-propensity purpose for its admission.” Id. at 274 (citing United States v.

Davis, 726 F.3d 434, 442 (3d Cir. 2013)).

       Prior bad act evidence must satisfy a four-part test—established in Huddleston

v. United States, 485 U.S. 681 (1988)—to be admissible under Rule 404(b). Specifically,

the evidence must be:

       (1) offered for a proper non-propensity purpose that is at issue in the case;
       (2) relevant to that identified purpose; (3) sufficiently probative under Rule
       403 such that its probative value is not outweighed by any inherent danger
       of unfair prejudice; and (4) accompanied by a limiting instruction, if
       requested.

Caldwell, 760 F.3d at 277–78 (citing Davis, 726 F.3d at 441).

       Evidence is relevant if “it has any tendency to make a fact more or less probable

than it would be without the evidence” and “the fact is of consequence in determining

the action.” Fed. R. Evid. 401. For evidence offered pursuant to Rule 404(b) to be

relevant, it must fit into an inferential chain “no link of which is a forbidden propensity

inference.” United States v. Repak, 852 F.3d 230, 243 (3d Cir. 2017) (internal

quotations and citation omitted). The Court may exclude relevant evidence if “its

probative value is substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

                                            III

       Evidence of Paine’s 2015 conduct is not intrinsic evidence of the charged offense



                                             5
         Case 2:20-cr-00055-GJP Document 60 Filed 08/19/21 Page 6 of 8




as it cannot directly prove the crime or be fairly viewed as a contemporaneous action

that facilitated it. Evidence of these prior acts is nonetheless admissible as extrinsic

evidence under Rule 404(b) because it satisfies the four-part Huddleston test.

                                             A

       The Government wishes to use evidence of the 2015 incident to show Paine’s

intent, motive, knowledge and identity in committing the charged offenses. When

evaluating whether a non-propensity purpose is at issue in a case, courts “consider the

‘material issues and facts the government must prove to obtain a conviction.’”

Caldwell, 760 F.3d at 276 (citing United States v. Sampson, 980 F.3d 883, 888 (3d Cir.

1992)); see also United States v. Brown, 765 F.3d 278, 291 (3d Cir. 2014) (“[T]he

government cannot offer Rule 404(b) evidence for a non-propensity purpose if doing so

would not materially advance the prosecution’s case.”).

       Here, the Government must prove, inter alia, that Paine “knowingly attempted to

entice the activity underlying Count One, knowingly transferred the material

underlying Count Two, and was in knowing possession of the images underlying Count

Three.” (Gov’t Mot. 12) (emphasis in original). Paine’s communications with the

underage girl in 2015, his interstate travel to pick her up, his sexual contact with her

and his distribution of, and requests for, pornographic images will assist the jury in

determining whether Paine had the requisite intent and knowledge to commit the

current charged offenses. The Government must also prove that Paine, not someone

else, was the person communicating with an undercover FBI agent posing as an 11-

year-old girl. His prior use of the Internet to communicate with a minor will help the

Government meet this burden, as well. And the Government anticipates that Paine


                                             6
          Case 2:20-cr-00055-GJP Document 60 Filed 08/19/21 Page 7 of 8




may offer a fantasy defense. This evidence would undermine that defense. The

Government therefore avers proper non-propensity purposes for introducing evidence of

the 2015 incident under Rule 404(b).

        Second, the Government has demonstrated that this evidence fits clearly into a

logical chain of inferences consistent with its theory of its case, “no link of which is a

forbidden propensity inference.” Repak, 852 F.3d at 243. Again, Paine’s actions are

relevant to showing his knowledge, intent and identity because they involve similar

online communications and display his willingness to travel across state lines to entice

a minor to have sex with him.

        Third, allowing the jurors to learn about Paine’s 2015 communications and

contact with the underage girl would not create a risk of unfair prejudice that

substantially outweighs the significant probative value. Paine argues the jury will

conclude based on this evidence that he has a “propensity to pursue underage girls” or

“to have contact with females via social media that are either in fact underage or

represented as such.”1 (Resp. to Mot. 5.) But those risks do not substantially outweigh

the probative value. The Government is right that evidence from the 2015 incident is

“not overly graphic or offensive.” (Gov’t Mot. 15.) Plus, while Paine is accused in this

case of crimes against someone he believed to be 11-years-old, the minor involved in the

2015 incident was 15-years-old, which lessens the prejudice of introducing the evidence.

The jury will be tasked with deciding whether Paine acted with intent and knowingly



1        Paine also challenges the girl’s credibility, the Government’s representation of the facts and
the evidence’s probative value. Because the Court will allow the Government to introduce this
evidence at trial—likely through the girl’s testimony—Paine will have the opportunity to test the
girl’s credibility, challenge the Government’s version of events and dispute the evidence’s probative
value before the jury.


                                                   7
         Case 2:20-cr-00055-GJP Document 60 Filed 08/19/21 Page 8 of 8




committed the instant offenses. That he previously followed through on an attempt to

entice a minor to engage in sexual activity, sent pornographic images of himself to a

minor and requested pornographic images from a minor are highly probative of his

knowledge, intent and identity here. See United States v. Hilts, 632 F. App’x 699, 706

(3d Cir. 2015) (“The probative value of other-acts evidence is heightened when the issue

for which it is admitted ‘involves the actor’s state of mind.’”) (quoting Huddleston, 485

U.S. at 685); see also United States v. Sriyuth, 98 F.3d 739, 748 (3d Cir. 1996) (evidence

was “strongly probative because it counter[ed] two central arguments advanced by [the

defendant]”). To the extent this evidence causes any unfair prejudice, the Court will

address it with a limiting instruction if requested.

       An appropriate Order follows.

                                                 BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                             8
